Title: From Thomas Jefferson to Thomas Paine, 19 May 1789
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Paris May. 19. 1789.

Your favors of Feb. 16 to Apr. 13. of May 3. and 10. are received, and the two last are sent to Mr. Leroy who will communicate them to the academy. You know that the States general are met and probably have seen the speeches at the opening of them. The three orders sit in distinct chambers. The great question whether they shall vote by orders or persons can never be surmounted amicably. It has not yet been proposed in form. But the votes which have been taken on the outworks of that question shew that the tiers etat are unanimous, a good majority of the clergy (consisting of the curés) disposed to side with the tiers etat, and in the chamber of the Noblesse there are only 54. in that sentiment, against 190. who are for voting by orders. Committees to find means of conciliation are appointed by each chamber: but conciliation is impossible. Some think the Nobles could be induced to unite themselves with the higher clergy into one house, the lower clergy and tiers etat forming another. But the tiers etat are immoveable. They are not only firm but a little disdainful. The question is what will ensue? One idea is to separate in order to consult again their constituents and to take new instructions. This would be doing nothing, for the same instructions would be repeated; and what in the mean time is to become of a government, absolutely without money, and which cannot be kept in motion with less than a million of livres a day? The more probable expectation is as follows. As soon as it shall become evident that no amicable determination of the manner of voting can take place, the Tiers etat will send an invitation to the two other orders to come and take their places in the common chamber. A majority of the clergy will go, and the minority of the Noblesse. The chamber thus composed will declare that the States general are constituted, will notify it to the king, and that they are ready to proceed to business. If the king refuses to do business with them and adheres to the nobles, the common chamber will declare all taxes at an end, will form a declaration of rights, and do such other acts as the circumstances will permit, and go home. The taxgatherers will then be resisted, and it may well be doubted whether the souldiery and the officers will not divide as the tiers etat and nobles. But it is more likely that the king will agree to do business with the States general so constituted, professing that the necessities of the moment force this, and that  he means to negotiate (as they go along) a reconciliation between the seceding members, and those which remain. If the matter takes this turn, there may be small troubles and ebullitions excited by the seceding noblesse and higher clergy: but no serious difficulty can arise.—M. de Lamoignon, the garde des sceaux of the last year, has shot himself. The Emperor’s complaint is pulmonary, and incurable. The Grand Seigneur is dead: his successor young and warlike.
I congratulate you sincerely on the success of your bridge. I was sure of it before from theory: yet one likes to be assured from practice also. I am anxious to see how Mr. Rumsey’s experiment succeeds.
May 21. I this moment receive a letter from Ledyard dated Cairo Nov. 15. He therein sais ‘I am doing up my baggage and most curious baggage it is, and I leave Cairo in two or three days. I travel from hence S.W. about 300. leagues to a Black king: there my present conductors leave me to my fate. Beyond I suppose I go alone. I expect to hit the continent across between the parallels of 12.° and 20° N. Lat. I shall, if possible write you from the kingdom of this black gentleman.’ This seems to contradict the story of his having died at Cairo in January; as he was then probably in the interior parts of Africa. If Sr. Joseph Banks has no news from him later than the letter of Septemb. it may do him pleasure if you will communicate the above. If he or any other person knows whether there is any foundation for the story of his death, I will thank you to be informed of it.—My letter being to go off tomorrow I shall only add assurances of the esteem & respect with which I am dear Sir Your friend & servt.,

Th: Jefferson

